Citation Nr: 1744541	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-20 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1992 to August 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2014 and February 2017, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  A right knee disability is not shown in service and a disability is not shown within the initial post separation year; right knee disability is not attributable to service or service-connected disabilities.

2.  A left knee disability is not shown in service and a disability is not shown within the initial post separation year; left knee disability is not attributable to service or service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with a VA examination in December 2014, followed by an addendum opinion in March 2017.  The examiner reviewed the medical evidence of record in conjunction with the examination, and the December 2014 examiner conducted a thorough medical examination of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claim.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II.  Service Connection

Service connection will be granted for a current disability that resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310(b).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the chronic disease is shown as such during service or within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  When the fact of chronicity in service is not adequately supported, a continuity of symptomatology since service is an alternative means of establishing service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282 (2009).  VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veteran contends that service connection is warranted for her bilateral knee disabilities.  In an April 2010 letter, the Veteran stated she remembered talking to her doctor and informing him that something was wrong with her knees, which at the time the right knee was worse than the left.  After taking x-rays, her doctor informed her that nothing was wrong.  In her follow up visits, the Veteran informed her doctor that something was wrong and that she feels something moving, her knees pop all the time, and she gets burning sensations that make it uncomfortable to sit or stand for long periods of time, and that she was constantly using ice packs and taking Motrin to cope with the pain.  The Veteran explained that her knee problems began during active service and the constant marching, running, and prolonged standing wore her knees out which has resulted in her wearing a knee brace.  

In the December 2010 Notice of Disagreement (NOD), the Veteran stated that following her separation from service in August 2004, during her first semi-annual checkup she informed her doctor that her knees were hurting, and in 2007, she was fitted for a knee brace.  In 2010, the Veteran informed her doctor that both knees were now painful and she was given another x-ray appointment.  The Veteran explained that she could feel something moving, her knees popped all the time, she would get burning sensations, it was uncomfortable to sit or stand for long periods of time, and she was constantly using ice packs and taking Motrin to cope with the pain.  The Veteran restated that the constant marching, running, and prolonged standing during active duty did in fact wear her knees out.  The Veteran noted that she reported a fall to her doctor way after she began reporting her knees were bothering her, that falling did not cause the injury to her knees.

In a July 2011 statement, the Veteran stated she did not go on sick call for the pain because she was trying to stay in shape and not have anything to keep her from getting in trouble.  Instead she just iced down her knees and kept taking over the counter medication to ease the pain.  The Veteran noted that females have had a reputation in the military for not being able to maintain, so to keep that label off her, she did what she had to do to keep this label from her.  The Veteran stated she is now paying for all the running, jumping, and climbing in and out of vehicles.  She was constantly on her feet, her knees still hurt and cause her severe pain at a daily and constant pain level of 7 to 8.

The Veteran's service treatment records (STRs) do not indicate any complaints, treatment, or diagnoses of any knee disorder while in service.  

Post service treatment records reflect multiple complaints and treatment for bilateral knee complains.  Beginning in February 2007, a VA treatment record notes that the Veteran had subpatellar crepitation and pain with inhibition in both knees.  In February 2010, the Veteran returned to her local VA outpatient treatment facility with complaints of right knee pain beginning approximately two years ago.  No injury was reported and the Veteran stated that the onset was gradual and only worsened in the last six months.  It was noted that a brace was obtained two months prior, which helped some, but the Veteran reported constant pain in the knee cap region, described as aches, burns and throbs.  Physical examination testing, reflected full range of motion of the right knee with slow performance and guarding demonstrated.  The physician also noted crepitus with knee motion with a specific "pop" sound at the lateral edge of the patella at the end of flexion and beginning of extension.  While patellar movement was normal with apprehension and intact ligaments, there was patellar grind.  Functional limitations due to pain included squatting, walking and standing.  

In August 2010, the Veteran visited her local VA outpatient treatment facility with complaints of right knee pain.  She described the pain as a burning pain and rated it at a 9 out of 10 in terms of intensity.  The Veteran reported that she has been struggling with this pain since her time in the military, and the pain gets worse with use and better with rest.  Upon physical examination testing, the right knee was noted as being tender to palpation medially near the MCL with trace swelling.  Pain was elicited with lateral rotation below the knee joint with external rotation of the foot.  There was also positive crepitus found in the right knee joint.  The examining physician indicated that the left knee failed to demonstrate such findings.  The examiner concluded that the pain reported appears to be neuropathic rather than vascular; however, given the physical findings, the problem could be a medial meniscus tear or a MCL tear.  The examiner also noted that the Veteran's history may also indicate a potential patellofemoral syndrome in the right knee, and the examiner advised an orthopedic consultation. 

In December 2014, the Veteran was afforded a VA examination to determine the etiology of her bilateral knee disabilities.  After physical examination testing and review of the claims file, the examiner diagnosed the Veteran with bilateral knee strains, bilateral knee meniscal tears, and right knee degenerative arthritis.  The examiner opined that the Veteran's claimed knee disabilities were less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner explained that the Veteran's STRs do not show any visit for knee problems and there is no evidence in her STRs that she had knee problems while in service.  The first indication of knee problems was in the February 2007 VA outpatient treatment record.  There is no documentation for knee problems for more than 1 year after getting out of service.  The examiner also opined that the Veteran's claimed knee disabilities were less likely than not proximately due to or a result of the Veteran's service-connected disabilities of shin splints, lumbosacral strain, or left foot stress fracture.  The examiner concluded that although the same activities that aggravate her shin splints also cause her knee pains, there does not seem to be any evidence that the shin splints cause the knee problems.

In the February 2017 Board remand, it was determined that the December 2014 VA medical opinion was inadequate because the opinion failed to consider the Veteran's lay statements that she had knee pain in-service and a year following service.  The opinion also failed to consider the Veteran's statement that the constant marching, running, and prolong standing in-service affected her knees.  As such, an addendum opinion was warranted.  See the February 2017 Board remand.  

In March 2017, an addendum opinion was elicited by a different VA examiner.  After review of the medical evidence of record, the examiner opined that the Veteran's claimed knee disabilities were less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner explained that the most likely etiology of his bilateral knee symptoms are medial meniscal tears.  However, the examiner stated that it is unclear as to what trauma caused the occurrence of the bilateral meniscal tears but evidence of this occurring during military service is not found.  The examiner noted that the earliest evidence found of knee complaints was in the February 2007 VA treatment record.  There is no evidence of any reported knee pain or other knee complaints in any of the available STRs, nor in the immediate post-military period prior to 2007.  

The March 2017 VA examiner also opined that it is less likely than not that the Veteran's bilateral knee disabilities are secondary to the Veteran's service-connected back, left foot, or shin disabilities.  The examiner found that neither shin splints, lumbosacral strain or "residuals of left foot stress fracture" are likely to cause a tear of the medial meniscus.  The examiner explained that while any of those disabilities can cause pain in the anatomical area of their pathology (the shin, the foot, or the back), none of them has been documented to be causing such a disturbance of locomotion as to lead to anatomic damage in the knees.  It is also notable that after the Veteran's initial left foot injury in 1993, and initial diagnosis of shin splints in 1992, that no evidence of her seeking reevaluation for either of those conditions throughout the remaining 11 to 12 years of her military service.  Thus, the examiner found that it is less likely than not that the Veteran's service-connected conditions permanently aggravated her current bilateral knee conditions beyond their natural progression.

To the extent that the Veteran asserts that she has bilateral knee disabilities that are related to service, the Board observes that she may attest to factual matters of which she has first-hand knowledge, such as subjective complaints, and that her assertions in that regard are entitled to some probative weight.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is competent to report incidents and symptoms in service and symptoms since then.  She is not, however, competent to render an opinion as to the cause or etiology of the current diagnoses because she does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  Rucker v. Brown, 10 Vet. App. 67 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As noted by the VA examiners and, upon review, the Board, the Veteran's STRs do not show any complaints, diagnosis, or treatment for any knee condition in service.  However, the Veteran stated she suffered knee pain in service but did not go to sick call to avoid the stigma placed on females going to sick call.  While the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records, does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3D 1131 (Fed. Cir. 2006).  The Board finds the Veteran competent to describe the pain and symptomatology of her bilateral knee condition.  38 C.R.F. § 3.159(a)(2).  However, the Board does not find the Veteran's statements credible.  Of particular significance, in February 2010, the Veteran reported to her VA doctor that her right knee began to bother her about 2 years prior; no injury, but a gradual onset that has gotten worse in the previous 6 months.  This medical visit predates the April 2010 letter where she stated that her bilateral knee pain began during active duty.  The statement in the April 2010 letter is inconsistent with her report to the VA examiner in February 2010 as to when the Veteran first noted bilateral knee pain.  The Veteran also stated in the December 2010 NOD that soon after separating from service in August 2004, she reported to her VA doctor that her knees were hurting, but the earliest VA treatment record mentioning any knee pain is February 2007.  Although the Board finds the Veteran's statements competent, they are not considered credible.  Accordingly, continuity of symptomatology is not established for the claimed disabilities.

The Board also notes that the VA examiners concluded that the claimed bilateral knee disabilities were not related to service.  The examiners provided reasoned opinions based on a complete review of the Veteran's history, interview and examination.  In assigning high probative value to the VA examiners' opinions, the Board notes that the examiners had the claims file for review and specifically discussed evidence contained in the claims file.  The December 2014 examiner obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiners was not fully aware of the Veteran's past history or that they misstated any relevant fact.  The Board thus finds the VA examiners' opinions to be of greater probative value than the Veteran's unsupported statements.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed bilateral knee disabilities.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within 1 year of separation.  In fact, the first post-service complaints referring to a knee disability date to 2007, at least 3 years following service.

For these reasons, the Board concludes that the claims of entitlement to service connection for right and left knee disabilities must be denied as the preponderance of the evidence is against the claims.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


